DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 06/11/2021 is acknowledged and has been entered.  Claims 1, 12, and 14-16 have been amended.  Claims 3 and 17-19 have been cancelled.  Claims 8-16 and 20 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-2, 4-16, and 20 are pending, and claims 1-2 and 4-7 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/AU2016/050905, filed 09/28/2016. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). AU2015903979, filed in Australia on 09/30/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al., Endometrial receptivity biomarkers to predict likely IVF outcome with same cycle embryo transfer, Poster Presentation The Annual Scientific Meeting of the Endocrine Society of Australia and the Society for Reproductive Biology 2014, pages 1-2 (IDS entered) in view of Farimani et al., CRP LEVELS IN WOMEN TREATED WITH IVF,   INTERNATIONAL JOURNAL OF REPRODUCTIVE BIOMEDICINE (IRANIAN JOURNAL OF REPRODUCTIVE MEDICINE)   WINTER 2009 , Volume 7 , Number SUPPL 1; Page(s) 0 To 0. Sherwin et al., Soluble gp130 is Up-Regulated in the Implantation Window and Shows Altered Secretion in Patients with Primary Unexplained Infertility, The Journal of Clinical Endocrinology & Metabolism 87(8):3953–3960, and Carter (US2008/0213211).
With respect to claim 1, under the broadest reasonable interpretation of the claim, the “wherein an elevated level in any one or more of CSF3, VEGF, IL-6, IL-8, IL-17A, CRP, PIGF, sFlt-1, and sGP130 relative to a control is indicative of the outcome being no pregnancy is the embryo transferred” means that only one of the biomarkers has to be elevated to indicate a poor likelihood.  
Morgan, throughout the reference and 1-2, teaches an assay for stratifying a female subject with respect to likely outcome of embryo implantation, the outcome selected from pregnancy or no pregnancy, the assay procedure comprising collecting a biological fluid sample (uterine fluid) from the female subject before embryo transfer where the sample is obtained mid secretory phase, evaluating the biological fluid sample to determine the concentrations of CSF3 and CSF3R from a fluid sample (uterine fluid) from the subject, comparing the determined 
	Morgan does not teach the other biomarkers.
	However, Farimani teaches measuring CRP at oocyte retrieval day (which should be 1-4 days post ovulation induction trigger) and teaches CRP is elevated in comparison with a control in IVF failures (no pregnancy).
Moreover, Sherwin, throughout the reference and especially at 3954 and Fig. 1, teaches measuring soluble gp130 at various points in the menstrual cycle including proliferation, d15-19, d20-26 (which corresponds to LH+6-13), and d27-30 and teaches that sgp130 was much lower in infertile women during LH+6-13. Applicant at [0147] defines mid secretory as LH+5-7, which overlaps with LH+6-13.   
Furthermore, Carter, throughout the reference and especially at claim 10, teaches determining the likely outcome of embryo implantation using biomarkers.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured CRP, as taught by Farimani, and sGP130 as taught by Sherwin, and determining the likely outcome of embryo implantation, as taught by Carter, in the method of Morgan.
One of ordinary skill in the art would have been motivated to have measured CRP, as taught by Farimani, and sGP130 as taught by Sherwin, and determining the likely outcome of embryo implantation, as taught by Carter, in the method of Morgan, because they are all known markers of embryo implantation/pregnancy and using more than one would increase the sensitivity of the diagnosis. One would determine the likely outcome of embryo implantation in order to know how to treat it.
One of ordinary skill in the art would have a reasonable expectation of success, because they are all known markers of embryo implantation/pregnancy.
With respect to claims 2 and 6, Morgan at 1 teaches uterine lavage.
With respect to claim 4, Morgan at 1 teaches that the female subject is undergoing a hormone stimulated cycle.
With respect to claim 5, Morgan at 1 teaches that the female subject is undergoing a natural ovulation cycle.
With respect to claim 7, Farimani teaches serum.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49, 53-58, 63-68, and 70-72 of copending Application No. 15/301,521 in view of Morgan et al., Endometrial receptivity biomarkers to predict likely IVF outcome with same cycle embryo transfer, Poster Presentation The Annual Scientific Meeting of the Endocrine Society of Australia and the Society for Reproductive Biology 2014, pages 1-2 (IDS entered), Carter (US2008/0213211) and Sherwin et al., Soluble gp130 is Up-Regulated in the Implantation Window and Shows Altered Secretion in Patients with Primary Unexplained Infertility, The Journal of Clinical Endocrinology & Metabolism 87(8):3953–3960.
Copending Application No. 15/301,521 at claims 49, 53-58, 63-68, and 70-72 teaches an assay for determining endometrial receptivity and the likelihood of a pregnancy (which naturally stratifies a female subject with respect to likely outcome of embryo implantation, the outcome selected from pregnancy and no pregnancy) comprising measuring the quantifies of IL-8 from a fluid sample from a subject and teaches that an elevated level of  IL-8, relative to a control is indicative of a poor likelihood of achieving pregnancy
 Copending Application No. 15/301,521 does not teach measuring CSF3, CSFR, or PLGF, SFlt-1, or SGP130.

Moreover, Sherwin, throughout the reference and especially at 3954 and Fig. 1, teaches measuring soluble gp130 at various points in the menstrual cycle including proliferation, d15-19, d20-26 (which corresponds to LH+6-13), and d27-30 and teaches that sgp130 was much lower in infertile women during LH+6-13. Applicant at [0147] defines mid secretory as LH+5-7, which overlaps with LH+6-13.   

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured CSF3 and to have transferred the embryo, as taught by Morgan, and sGP130 as taught by Sherwin, in the method of Copending Application No. 15/301,521.
One of ordinary skill in the art would have been motivated to have measured CSF3 and to have transferred the embryo, as taught by Morgan, and sGP130 as taught by Sherwin, in the method of Copending Application No. 15/301,521, in the method of Copending Application No. 15/301,521, because they are all known markers of embryo implantation/pregnancy and using more than one would increase the sensitivity of the diagnosis.
One of ordinary skill in the art would have a reasonable expectation of success, because they are all known markers of embryo implantation/pregnancy.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
The rejections under 35 U.S.C. 112 and 101 are moot in light of the amendment.
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant does not argue the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641